Citation Nr: 1820191	
Decision Date: 04/04/18    Archive Date: 04/16/18

DOCKET NO.  14-43 693	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for type II, diabetes mellitus, to include as due to in-service exposure to Agent Orange.  


REPRESENTATION


Veteran represented by:            Texas Veterans Commission
 

WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Nicole L. Northcutt, Counsel

INTRODUCTION

The Veteran served on active duty in the United States Air Force from May 1966 to March 1970, which included service in Thailand.

This matter comes before the Board of Veterans Appeals (Board) on appeal from a rating decision issued in July 2013 by a Regional Office (RO) of the Department of Veterans Affairs (VA).  

In July 2017, the Veteran testified at a Board hearing conducted via video-conference before the undersigned Veterans Law Judge.


FINDINGS OF FACT

1.  The Veteran is currently diagnosed with type II diabetes mellitus, which is managed by a restricted diet.

2.  The Veteran's duties while serving in Thailand during the Vietnam era required his presence near the perimeters of the air base on which he was stationed, and Agent Orange was used to defoliate the air base perimeters during the Veteran's period of service.


CONCLUSION OF LAW

The criteria for service connection for type II diabetes mellitus have been met.  38 U.S.C.A. §§ 1110, 1116, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran is seeking service connection for his currently-diagnosed type II diabetes mellitus on the premise that he developed this disease after service as a result of in-service exposure to Agent Orange while serving on an air base located in Thailand.  

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1110 (2012); 38 C.F.R. § 3.303.  "To establish a right to compensation for a present disability, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)). 

Type II diabetes mellitus is listed among the diseases presumed to be associated with herbicides agent exposure (such as to Agent Orange), and the Veteran is currently diagnosed with type II diabetes mellitus (hereinafter diabetes mellitus), which the record reflects has manifested to a compensably-disabling degree.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.309(e).  As the Veteran does not contend that his diabetes mellitus developed during or soon after service, the disposition of this appeal turns on whether his currently-diagnosed diabetes mellitus may be linked to established in-service exposure to herbicide agents during his service in Thailand during the Vietnam era.  If so, service connection may be granted on the basis that his diagnosed diabetes mellitus, which has manifested to a compensable degree, may be presumed to be the result of that in-service herbicide agent exposure, pursuant to 38 C.F.R. §§ 3.307 and 3.309.  See also 38 C.F.R. § 4.119, Diagnostic Code 7913 (assigning a compensable, 10 percent, rating, when diabetes mellitus is managed by a restricted diet only). 

VA procedures for verifying exposure to herbicide agents in Thailand during the Vietnam Era are detailed in the VA Adjudication Manual, M21-1, Part IV, Subpart ii, Chapter 1, Section H.  VA has determined that there was significant use of herbicide agents on the fenced-in perimeters of military bases in Thailand intended to eliminate vegetation and ground cover for base security purposes as evidenced in a declassified report entitled, "Project CHECO Southeast Asia Report: Base Defense in Thailand."  Special consideration of herbicide agent exposure on a facts-found or direct basis is extended to those veterans whose duties placed them on or near the perimeters of Thailand military bases-i.e., allowing for presumptive service connection of the diseases associated with herbicide exposure.

The majority of troops in Thailand during the Vietnam Era were stationed at the Royal Thai Air Force Bases of U-Tapao, Ubon, Nakhon Phanom, Udorn, Takhli, Korat, and Don Muang.  If a veteran served on one of these air bases as a security policeman, security patrol dog handler, member of a security police squadron, or otherwise served near the air base perimeter, as shown by MOS (military occupational specialty), performance evaluations, or other credible evidence, then herbicide exposure should be acknowledged on a facts-found or direct basis.  See M21-1, Part IV, Subpart ii, Chapter 1, Section H.5.b.

The Veteran reports that during his one-year period of service in Thailand, he was stationed on the Nakhon Phanom Air Force Base, and that his in-service duties repairing various pieces of heavy equipment required his presence near the air base perimeter.  He further reports that when he was required to perform night guard duty, he was required to patrol the air base perimeter.  Indeed, the Veteran's service personnel records corroborate his service on the Nakhon Phanom Air Force Base and his military occupational specialties included construction and heavy equipment repair.  Further, the Veteran's reports of performing guard duties in service have remained consistent over time and are uncontroverted by any other evidence of record.  Indeed, some of the Veteran's reports of performing guard duty were made prior to being advised that perimeter guard duty could establish Agent Orange exposure, and the Board finds that this chronology lends further credence to the Veteran's reports. 

Given that official records establish the use of herbicide agents on the perimeters of the Nakon Phanom air base, and given the Veteran's competent and credible report of his presence on the Nakon Phanom air base perimeter while performing equipment repair and guard duties, the Board concludes that the evidence of record is sufficient to establish the Veteran's exposure to herbicide agents during his Vietnam era service in Thailand on a facts-found basis.  

As the Veteran's in-service exposure to herbicide agents has been established, and as there is no affirmative evidence of record suggesting another etiology for currently-diagnosed diabetes mellitus, the Board concludes that service connection for type II diabetes mellitus, as presumptively due to this in-service herbicide agent exposure, is warranted.  


ORDER

Service connection for type II diabetes mellitus, as due to presumed in-service Agent Orange exposure, is granted.



____________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


